On Petition for Rehearing.
Felt, P. J.
18. On reexamination of the questions involved in this appeal we are satisfied with the conclusions announced in the original opinion, but we believe the mandate should be modified. Where a general verdict is returned in favor of one of the parties, and his adversary obtains judgment in his favor on the answers of the jury to interrogatories, notwithstanding the general *190verdict, this court cannot know, unless it he in exceptional cases, that a new trial would not have been granted the losing party on application, had the motion for judgment on the answers to the interrogatories been overruled.
19. In any event, this court has the power to order a new trial, and it is its duty so to do, where it appears that the ends of justice will be best subserved by so doing.
20. The court, in sustaining the motion for judgment on the interrogatories, granted appellee relief of a different and higher character than that obtainable by a motion for a new trial, and which, but for the error of the court, left no occasion or necessity for a new trial. But appellee should not on account of such ruling have judgment rendered against it, without on opportunity to retry the ease. The party against whom a general verdict has been rendered, on proper motion has the right to have the trial court pass on the verdict before judgment thereon is rendered against him.
But for the action of the trial court in sustaining the motion for judgment on the answers of the jury to the interrogatories, appellee might have obtained a new trial on motion duly made for causes which may exist, and on which no court has passed judgment.
18. In a ease where the facts are complicated and close questions of law are involved, and in which this court finds reversible error in the action of the trial court in rendering judgment non obstante veredicto, the ends of justice will generally be best subserved by ordering a new trial, unless it be in exceptional cases where the facts specially found of themselves clearly indicate that the party who obtained the general verdict is entitled to judgment. Shoner v. Pennsylvania Co. (1892), 130 Ind. 170, 179, 28 N. E. 616, 29 N. E. 775; Brown v. Ohio, etc., R. Co. (1894), 138 Ind. 648, 657, 37 N. E. 717, 38 N. E. 176; Masterson v. Southern R. Co. (1908), 170 Ind. 296, 298, 80 N. E. *191505; Citizens St. R. Co. v. Reed (1902), 28 Ind. App. 629, 63 N. E. 770; Columbia Creosoting Co. v. Beard (1913), post 260, 99 N. E. 823.
Applying the foregoing propositions to the facts of this case, we believe the ends of- justice will be best subserved by ordering a new trial.
The petition for rehearing is therefore overruled, and it is ordered that a new trial be granted, with leave to amend the pleadings if desired, and for further proceedings not inconsistent with this opinion, and that the mandate of the original opinion be, and the same is modified accordingly.
Note. — Reported in 99 N. E. 530, 100 N. E. 472. See, also, under (1, 2, 3) 38 Cyc. 1927; (4) 31 Cyc. 84; (5) 26 Cyc. 1384; (6) 26 Cyc. 1165; (7) 26 Cyc. 1221; (8) 26 Cyc. 1188; (9, 10) 26 Cyc. 1177; (11) 26 Cyc. 1182; (13, 15, 17) 26 Cyc. 1513; (14) 26 Cyc. 1165; (10) 38 Cyc. 1927; (18, 19) 3 Cyc. 454. As to assumption of risk as affecting an employe’s right to recover for personal injuries, see 97 Am. St. 884. As to the duty to warn or instruct servant, see 44 L. R. A. 33. As to the duty of a master to adopt rules to protect servant, or to warn him against dangers not reasonably to be apprehended, see 21 L. R. A. (N. S.) 89. As to instructing minor servant who is of insufficient age or capacity to comprehend dangers of employment as affecting master’s responsibility,' see 8 L. R. A. (N. S.) 284. As to the assumption of obvious risks of hazardous employment, see 1 L. R. A. (N. S.) 272. Servant’s assumption of risk of danger imperfectly appreciated, see 4 L. R. A. (N. S.) 990. As to the assumption of risk of dangers created by the master’s negligence, which might have been discovered by the exercise of ordinary care on the part of the servant, see 28 L. R. A. (N. S.) 1250. On the question of a servant’s right of action for injuries received in obeying a direct command, see 48 L. R. A. 753; 30 L. R. A. (N. S.) 436. As to servant’s assumption of risk in obeying orders to perform obviously dangerous work, see 4 L. R. A, (N. S.) 830.